[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
BY THE DIVISION CT Page 7916
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain at Hartford. Docket No. CR92-420266.
Kenneth Simon Esq. Defense Counsel for Petitioner
Christopher Morano, Esq. Asst. State's Atty. for the State
The petitioner was convicted by a jury of the crime of robbery in the first degree. The court imposed a sentence of 20 years to serve incarcerated.
The record reflects that on March 9, 1992, at approximately 7:46 P.M. the Shell Food Mart located at 1620 Park Street, Hartford, was robbed at knifepoint wherein the perpetrator threatened to kill the clerk. At 8:15 P.M. on the same date, a car was stopped by police wherein the petitioner was a passenger. The clerk of the Shell Food Mart identified the petitioner as the perpetrator of the robbery. Located with the petitioner was a bag which contained the clothing used during the robbery and identified as such.
Counsel for the petitioner stressed that there were two reasons each of which should provide a basis for sentence reduction. First, counsel noted that the level of violence in the instant matter was minimal and no injuries were inflicted on any persons. Secondly, counsel stressed the medical condition of the petitioner is such that he suffers from HIV and active AIDS. Counsel indicated that medical examinations of petitioner reflect an elevated T-cell count which indicates that petitioner has a life expectancy of approximately two years.
Counsel for the State emphasized the extensive criminal record of the petitioner and noted that no sentence combination imposed in the past had any effect on the petitioner. Counsel indicated that the medical condition of the petitioner was known to the sentencing court.
The petitioner declined comment. CT Page 7917
In reviewing the remarks of the sentencing court the court considered the difficult childhood of the petitioner and the nature of petitioner's illness. The court pointed out the continuous criminal activity of the petitioner from 1973 to the date of sentencing, his continued drug use and lack of any employment history. The court found nothing redeeming in petitioner's background to give him a lesser sentence "than that which you deserve."
The Review Division is without authority to modify sentences except in accordance with the provisions of Practice Book 942 and Conn. Gen. Stat. 51-194 et seq.
When reviewing the record as a whole, the Division finds that the sentencing court's actions were in accordance with the parameters of Practice Book 942. The sentence imposed was neither inappropriate or disproportionate. The sentence is affirmed.
Purtill, J.
Klaczak, J.
Miano, J.
Purtill, J., Klaczak, J. and Miano, J. participated in this decision.